HARVEY, P. J.
This suit was brought in the district court of Wilbarger county by C. E. Strickland, one of the defendants in error, against A. C. Hill, O. M. Craig, L. D. Campbell, sheriff of Foard county, in his official capacity, and the First State Bank of Crowell, as defendants.
The place of residence of the two last named- defendants is in Foard county. Each of these two defendants duly filed a plea of privilege to be sued in Foard county. These respective pleas were duly..controverted. On a hearing, the trial court entered an interlocutory judgment overruling these pleas of privilege. No final judgment has been entered in the case. From the judgment overruling the pleas of privilege, the bank and Campbell appealed; and said judgment was affirmed by the Court of Civil Appeals, 2 S.W.(2d) 1023. The bank and Campbell applied for -the writ of error, which was granted.
The Supreme Court has no jurisdiction to grant the writ of error in a case where the appeal is from an interlocutory judgment of the trial court overruling a plea of privilege. In such a case, -the judgment of the Court of Civil Appeals is made final by the statute. R. S. art. 1821, subd. 6; Hinn v. Gallagher, 114 Tex. 322, 268 S. W. 132; National Compress Co. v. Hamlin, 114 Tex. 375, 269 S. W. 1024.
We recommend that the writ of error herein, and the application therefor, be dismissed. '